REYNOLDS, P. J.,
dissenting. — I am unable to concur in this opinion. I think the judgment should be reversed and the cause remanded with directions to defendant, not to tear up the whole sidewalk along this 10 1-2 foot strip, as I understand the judgment orders, but merely to remove the curbing from the strip and put in an incline from the inner line of the sidewalk to the level of his lot, so as to enable plaintiff to drive up and across the walk. That is all that I think, under the facts in the case and the law of the case, defendant should be required to do. It is very obvious to me, from a reading of the testimony in the case that the rear of these lots is from four to six feet below the street grade, and by the action of the trial court instead of requiring the adjoining property owners to fill up the rear of their lots to grade, as they should do, it continues this depression, which must ultimately become a nuisance. I see no right whatever in the court to compel the defendant to leave a hole in the sidewalk the width of this 10 1-2 foot strip merely to save the plaintiff from filling up the rear of his lot to grade. Before constructing the sidewalk the defendant obtained the sanction of the chairman of the proper committee of the council of the city of Cape Girardeau. He was given the grade by the city engineer of that city. He told the plaintiff what he was going to do. Plaintiff made no suggestions about the matter. When plaintiff saw the contractor in the act of constructtion, he indulged in the use of profane expressions to the contractor, but never entered any complaint or protest to the defendants, who were in their store within a feAV feet of the place, easily accessible to him. I think the cause should be reversed.